955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.In re William H. BURNLEY, et al., Defendant-Appellee.
No. 92-6017.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert R. Merhige, Jr., Senior District Judge.  (CA-91-516-3)
John Rodgers Burnley, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
John Rodgers Burnley appeals from the district court's order dismissing his complaint filed under 42 U.S.C. § 1983 (1988), pursuant to 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Burnley v. Estate of Burnley, No. CA-91-516-3 (E.D.Va. Dec. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We grant Burnley's motion to amend his order of certification filed January 27, 1992 and deny his motion for order of certification filed in this Court on January 16, 1992